Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of Claims
	Claims 1-35 are pending.
	Claims 1, 6-16 and 19-21 have been examined.
	Claims 2-5, 17-18 and 22-35 are withdrawn from consideration as drawn to a non-elected species. 


Claim Objections
Claims 11 objected to because of the following informalities:     
	Claim 11 recites “is performed one time”. This phrase merely recites what is already recited in claim 1. This should be amended to recite ---is performed only one time--- or the phrase deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “economic limit” is indefinite. The specification defines the term, in part, by “Regarding the economic limit of a well (reservoir) or group of wells, there are costs associated with keeping a well on production, including, but not limited to, artificial lift, surface fluid processing and transport, production testing and monitoring, and well and equipment maintenance. 
The well (reservoir) or group of wells must not only produce enough valuable fluids, such as oil, to cover all such costs, but also provide an adequate profit for the company”.  Because one of ordinary skill can not reasonably be expected to know what an “adequate profit for the company” encompasses, one cannot expect to know the metes and bounds of the claim when the term “economic limit” is used as a bench mark.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-9, 11-13, 16 and 19-21   are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al.  US PG 20120103635 (Sanders) in view of Abbas et al US 20140224484 (Abbas).

Claim 1. 
Sanders teaches: 
A method for recovering oil from a reservoir, comprising: abstract teaches enhanced petroleum recovery;
providing a first foam comprising carbon dioxide (CO2) to the reservoir; [0010] teaches injecting carbon dioxide, water and surfactant to the petroleum well; “dispersion” as used therein means a foam, see [0026] “Examples of a dispersion include a foam”
providing a second foam to the reservoir, [0021] teaches a drive fluid comprising a foam”; [0065] teaches after injecting a first CO2 foam, injecting a second “drive fluid” that may be a dispersion, which is defined as a foam. 
Sanders also suggests mixing the CO2 with other gases such as nitrogen and methane, see [0059] “one skilled in the art will appreciate that other ...gases may be include in place or in addition to carbon dioxide....include..nitrogen, ... methane...and mixtures thereof.
Sanders teaches the surfactant may be added separately than the gas, a surfactant-alternating gas process see [0062].
and recovering oil from the reservoir, see title, abstract, claims.

Sanders does not teach:
wherein the second foam is produced by alternately injecting into the reservoir: 
a gas-mixture comprising CO2 and nitrogen (N2) or CO2 and methane (CH4) or CO2 and N2 and CH4; 
and a solution comprising brine and a surfactant;
	Abbas teaches a CO2 flood [0002] comprising a foam [0017] produced by alternately injecting [0042] into the reservoir 
a gas-mixture comprising CO2 and nitrogen (N2) or CO2 and methane (CH4) or CO2 and N2 and CH4 [0047] teaches a mixture of CO2, methane and nitrogen are gasses to be used in the foaming;
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use the foam taught by Abbas to recover petroleum after the initial CO2 flood of Sanders because Sanders teaches that after the initial CO2 flood a “drive” foam is needed and Abbas teaches a combination of gasses that when combined with water and a surfactant via a surfactant alternating gas process produces a suitable foam for recovering oil.

Claim 6. 
Sanders teaches:
wherein the gas-mixture is provided as a slug.  [0109] and [0112] teaches slugs of the two phases. 

Claim 7. 
Sanders teaches:
wherein the surfactant is selected from a nonionic surfactant, an anionic surfactant, a zwitterionic surfactant, and combinations thereof, title teaches non-ionic surfactants.

Claim 8. 
Sanders teaches:
the surfactant is about up to 5 weight percent.
Sanders does not specifically teach:
wherein the surfactant comprises about 1% to about 15% of the solution.  
It would have been obvious to one having ordinary skill in the art at the time of applicant’s effective filing date to modify Sanders and use Applicants range of surfactant as a matter of routine optimizing of a critical ingredient because Sanders range .01-5% is similar to that claimed by Applicant. 

Claim 9. 
Sanders teaches:
wherein the solution is provided as a slug.  
 [0109] and [0112] teaches slugs of the two phases. 

Claim 11. 
Sanders teaches:
wherein providing the second foam to the reservoir is performed one time or more than one time. Sanders teaches providing a drive fluid comprising a foam   [0021] teaches a drive fluid comprising a foam”; [0065] teaches after injecting a first CO2 foam, injecting a second “drive fluid” that may be a dispersion, which is defined as a foam

Claim 12. 
Sanders teaches:
wherein the first foam is formed in situ in the reservoir.  SAG is taught [0021].

Claim 13. 
Sanders teaches:
wherein the first foam is formed by alternately injecting a solution comprising CO2 and a solution comprising brine and a surfactant.  SAG is taught see [0021].
		
Claim 16. 
Sanders teaches:
wherein the alternate injection of the solution comprising CO2 and the solution comprising brine and a surfactant is performed one time or more than one time.  One time is certainly taught.

Claim 19. 
Sanders as modified by Abbas teaches:
wherein the method results in a greater apparent viscosity of the CO2 as compared to a method that does not include the step of providing the second foam to the reservoir.  Because the method is the same the result will be the same.

Claim 20. 
Sanders as modified by Abbas teaches:
wherein the method increases the total sweep efficiency of the reservoir as compared to a method that does not include the step of providing the second foam to the reservoir.  Because the method is the same the result will be the same.		

Claim 21. 
Sanders as modified by Abbas teaches:
 wherein the method provides increased oil recovery as compared to a method that does not include the step of providing the second foam to the reservoir.  Because the method is the same the result will be the same.

Claims 10 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders et al.  US PG 20120103635 (Sanders) in view of Abbas et al US 20140224484 (Abbas) and further in view of Li et al. “Foam Mobility Control for Surfactant Enhanced Oil Recovery”, SPE 113910 December 2010, (Li).
Sanders and Abbas are relied upon as discussed above.

Claim 10.
Sanders as modified by Abbas do not specifically teach:
 wherein providing the second foam to the reservoir is repeated until the recovery of the oil from the reservoir reaches an economic limit.
Li teaches to repeat the alternating injection process, see entire document and FIG 6-7 and 11.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to repeat the alternating injection process because Li teaches this is an effective method to use in a SAG process.

 Claim 14. 
Sanders does specifically teach:
wherein the solution comprising CO2 and the solution comprising brine and a surfactant are each provided as slugs.  
Li teaches slugs, see page 937, col. 2, second full paragraph.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to use slugs during the process because Li teaches this is an effective method to use in a SAG process.

Claim 15.
Sanders as modified by Abbas do not specifically teach:
wherein the alternate injection of the solution comprising CO2 and the solution comprising brine and a surfactant is repeated until the recovery of the oil from the reservoir reaches an economic limit.
Li teaches to repeat the alternating injection process, see entire document and FIG 6-7 and 11.
It would have been obvious to one having ordinary skill in the art at the time of Applicant’s effective filing date to repeat the alternating injection process because Li teaches this is an effective method to use in a SAG process.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 4,393,937 teaches to use N2, air and methane with surfactants and separate streams of gas with liquid and surfactant.
US 5,027,898 teaches CO2 flooding using in-situ foaming with CO2, methane and N2 mixtures as gasses.
US 2014/0251607 teaches in addition to using CO2, CH4 and air may be used in Flooding.
US 2016/0075932 teaches at [0003] to use mixtures of CH4, CO2 and N2 during CO2 flooding.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R NOLD whose telephone number is (571)272-2703. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES R NOLD/Primary Examiner, Art Unit 3674